Citation Nr: 0121960	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's sister and appellant's brother


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 1999, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a psychiatric disability.  The 
Board then found that the claim for entitlement to service 
connection for a psychiatric disability was not well 
grounded, and denied the claim.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court").  A 
January 2001 Order of the Court vacated and remanded the 
September 1999 Board decision based on a change in the law 
regarding well grounded claims.  (See, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  

REMAND

The veteran seeks service connection for a psychiatric 
disability which he argues was incurred in service.  The 
available service medical records show that the veteran was 
treated for a diagnosed personality disability, and an 
administrative separation was recommended.  

As noted, the available service medical records confirm that 
the veteran was treated for a diagnosed personality disorder 
in March 1981.  VA records show treatment beginning in 1988 
for explosive personality traits, rule out schizophrenia, 
rule out borderline personality disorder.  Private medical 
records show treatment beginning in 1986 when the veteran was 
hospitalized for adult adjustment disorder. The record 
contains records of various treatment thereafter with 
diagnoses of personality disorder.  Bipolar disorder was 
noted to be the veteran's diagnosis in a letter from a 
psychiatrist at the TMC Behavioral Clinic dated in June 1998 
and again in September 1998.  A Social Security 
Administration decision notes that the veteran was examined 
in 1997 and that major depression was diagnosed.  

In testimony at his RO hearing in September 1998 and at the 
Board in July 1999, the veteran testified concerning his 
disability in service and thereafter.  His brother and sister 
testified at the RO that the veteran did not have any 
psychiatric problems prior to service.  A letter from the 
veteran's mother is of record and contains statements 
concerning the veteran's disability as well as the opinion 
that the veteran's disability was due to service.  

At the time of the prior Board denial, the law required that 
the veteran submit a well-grounded claim prior to further 
development by VA.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance of Act of 2000 became 
law.  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In light of these 
circumstances, this claim is hereby REMANDED to the RO for 
the following:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any psychiatric 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Of particular interest are any records of 
treatment at Fort Gordon, Georgia during 
service, including any hospital inpatient 
records.  If the RO is unable to obtain 
any records identified by the veteran, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  In addition, the RO 
should make an additional attempt to 
locate all of the veteran's service 
medical records, and also obtain and 
associate with the record all service 
personnel records of the veteran.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to be conducted by a board 
certified psychiatrist, to determine the 
nature and etiology of any psychiatric 
disability found.  The claims file must 
be provided to and reviewed in full by 
the examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review has been accomplished.  All 
indicated psychiatric tests and studies 
should be conducted.  The examiner must 
express an opinion as to the etiology of 
any disability found, to include whether 
it is at least as likely as not that any 
such disability found is related to the 
veteran's service.  Complete rationale 
for any opinions given or conclusions 
drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



